DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Note: Applicant refers to “claim 2” on pages 6 – 7 of the arguments, as being amended to be limited to the bulbous shape; however, it is claim 3 is the one being amended. Accordingly, the office assumes that the Applicant is intended to refer to claim 3 and not claim 2.
Applicant argues: Moskowitz does not disclose that portion 12 defining the handle have a bulbous-shaped portion as recited in claim 3. There is no teaching that portion 12 of Moskowitz be modified since portion 12 of the prosthesis requires a configuration that is shaped to receive a rod,
Response: the office is of the position that Moskowitz teaches that the prosthesis can have various shapes [¶129 and ¶159]; Moreover, the original disclosure of the present application states that the handle portion [118] can have various shapes, one of which is the spherical shape, without specifying that such shape solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing the device with a gripping portion. 
Furthermore, the Applicant stated that portion 12 of Moskowitz cannot be modified, as requiring a configuration shaped to receive a rod, without providing evidence from Moskowitz’s disclosure for such argument, rendering such argument as unsupported conclusionary statement.
Applicant argues: the system of Henderson is directed to cranial attachment system that anchors an instrument to cranial surface using clamp or fastener. Henderson fails to teach support pad. Applicant refers to fastener 522 of Henderson.
Response: In response to Applicant's argument that Henderson includes additional structure not required by Applicant's invention, it must be noted that Henderson discloses the invention as claimed, as detailed on pages 5 – 6 of the previous office action, wherein the office action referred to the textured coating layer of Henderson, as being equivalent to the claimed support pad. In nowhere did the previous office action relied on fastener 522 of Henderson.  The fact that Henderson discloses additional structure, i.e. fastener 522, not claimed is irrelevant.
Furthermore, since Applicant did not present arguments directed to the textured coating of Henderson, presented in the previous office action, the office believes that the Applicant agrees with such combination, and the previous rejection is hereby maintained.
Applicant argues: Fulmer fails to cure the defect of Moskowitz directed to the handle having a bulbous-shaped configuration, as required by claim 2.
Response: the office is of the position that claim 2 does not require a handle having bulbous-shaped configuration, and therefore, the reference to Fulmer is not required to cure the defects directed to the bulbous-shaped handle.
In view of the preceding explanation, the previous rejection is deemed proper and hereby maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz et al. (US Pub. 2011/0125269 A1) alone, or alternatively in view of Kehres et al. (US Pub. 2013/0123793 A1).

    PNG
    media_image1.png
    762
    822
    media_image1.png
    Greyscale

Claim 3, Moskowitz discloses a spinal shield [abstract, Fig.4G to Moskowitz, above] comprising: 

a plurality of laterally extending legs that extend outwardly at an angle from the first and second lateral sides, respectively [plurality of legs, Fig.4G to Moskowitz, above]; and 
a handle portion that extends outwardly in perpendicular relation to the shield body [defined by at least a portion of 12 extending in perpendicular relationship relative to at least a portion of the body].  
According to a first interpretation:
Although, Moskowitz discloses that the handle portion [12] can have various shapes [¶129 and ¶159]. Moskowitz does not explicitly disclose wherein the handle portion defines a bulbous-shaped portion.
This would simply be a matter of design choice to one skilled in the art before the effective filing date of the current application to construct the handle portion defining a bulbous-shaped portion to provide the prosthetic module of Moskowitz having a prosthetic spinous process having a desired shape, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing the shield with a gripping portion. In re Dailey and Eilers, 149 USPQ 47 (1966).
According to a second interpretation:
Moskowitz does not explicitly disclose wherein the handle portion defines a bulbous-shaped portion.
Kehres teaches an analogous instrument [abstract, Figs.5 – 8] comprising a handle portion [92] extending outwardly in perpendicular relation to a body portion [64] and defining a bulbous shaped portion [96, ¶35].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Moskowitz and Kehres, and construct the handle portion of Moskowitz including a bulbous-shaped portion in view of Kehres, to facilitate locking the shield to an insertion tool in a desired orientation for the convenience of the user to facilitate positioning the shield on or within a surgical site [Kehres, abstract and ¶35].
Claims 2 and 4 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz et al. (US Pub. 2011/0125269 A1) in view of Henderson et al. (US Pub. 2010/0179597 A1).
Claims 4 – 5 and 7, Moskowitz discloses a spinal shield [abstract, Fig.4G to Moskowitz, above] comprising: 
a shield body [defined by at least a body portion of prosthetic module 10] forming a top side [facing up], a bottom side [facing down] that collectively define a front side [anterior side], a rear side [posterior side], a first lateral side, and a second lateral side opposite the first lateral side [defined by opposite lateral sides], wherein the shield body defines a curved configuration [¶129, having curved configuration]; 
a plurality of laterally extending legs that extend outwardly at an angle from the first and second lateral sides, respectively [plurality of legs, Fig.4G to Moskowitz, above]; and 

wherein each of the legs has an underside [wherein each of the legs having a bone contacting surface]. 
Moskowitz does not explicitly disclose a support pad affixed to an underside of each plurality of laterally extending legs; wherein each support pad defines a textured surface.  
Henderson teaches an analogous implantable device [abstract and ¶86, plate 300, Fig. 1] comprising at least a bone contacting surface [defined by at least one surface portion facing bone] having a support pad [coated, ¶86] affixed to an underside of the implantable device [wherein the coating layer being affixed to the at least one bone contacting surface portion]; wherein each support pad defines a textured surface [¶86, wherein the coating layer being texture to limit a range of motion of the implantable device relative to the bony structure].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Moskowitz and Henderson, and construct at least the underside of each of the legs of the shield of Moskowitz having a textured coating in view of Henderson. One would have been motivated to do so in order to limit a range of motion of the shield relative to the bony structure and enhance stabilizing the shield relative to the bony structure [Henderson, ¶86].  
Claims 2, 6 and 8, the combination of Moskowitz and Henderson discloses the limitations of claim 4, as above, and further, Moskowitz discloses (claim 2) wherein the shield body having a curved configuration defines an open channel between the first and second lateral sides [wherein the curved configuration defines an open channel in the anterior – posterior (claim 6) wherein the spinal body is made from a substantially translucent or transparent material [¶127, PEEK colourless organic polymer thermoplastic]; (claim 8) wherein the first lateral side and second lateral side meet to form an apex that extends along a longitudinal axis of the shield body [Fig.4G to Moskowitz, above, wherein the lateral sides meet forming an upper portion extending in the anterior – posterior direction defining a longitudinal axis].  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz et al. (US Pub. 2011/0125269 A1) in view of Henderson et al. (US Pub. 2010/0179597 A1), as above, and further, in view of Fulmer et al. (US Pub. 2008/0262630 A1).
The combination of Moskowitz and Henderson discloses the limitations of claims 2 and 4, as above; except for explicitly disclosing wherein the shield body includes a coating along the top surface and bottom sides of the shield body. 
Fulmer teaches a drug-impregnated sleeve for encasing a medical implant [abstract, ¶1 and ¶5, Figs. 1 – 4] defining a coating along surfaces of the implant to provide a uniform and easy to use solution for the colonization of bacteria on the surfaces of the implant and reduce the risk of infection [¶2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Moskowitz and Fulmer, and construct the shield of Moskowitz having drug-impregnated coating in view of Fulmer. One would have been motivated to do so in order to provide a uniform and easy to use solution for the colonization of bacteria on the surfaces of the shield and reduce the risk of infection [Fulmer, ¶2].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775